Citation Nr: 0123394	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-02 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Outpatient Clinic and Regional 
Office in Anchorage, Alaska



THE ISSUES

1.  Entitlement to service connection for emphysema.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 1999 rating decision by Anchorage, 
Alaska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO denied entitlement to 
service connection for emphysema.  A notice of disagreement 
was received in July 1999 which included a contention that 
the lung disease was also due to smoking cigarettes in 
service that were issued with meals.  In October 1999, the RO 
issued a statement of the case which included the issue of 
entitlement to service connection for emphysema.  In an 
October 1999 rating decision, the RO denied entitlement to 
service connection for emphysema due to tobacco use in 
service.  The veteran submitted a substantive appeal in 
January 2000.  The veteran testified at a personal hearing at 
the RO in March 2000.  In March 2000, the veteran also 
withdrew his appeal as to the issue of entitlement to service 
connection for emphysema as secondary to herbicide exposure.

In the April 1999 rating decision, the RO also determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
skin condition.  A notice of disagreement as to that 
determination was received in July 1999, a statement of the 
case was issued in October 1999, and a substantive appeal was 
received in January 2000.  

In February 2000, the veteran moved to reopen his claim of 
entitlement to service connection for hepatitis.  In a 
September 2000 rating decision, the RO determined that new 
and material evidence had not been presented to reopen a 
claim of entitlement to service connection for hepatitis.  It 
does not appear that a notice of disagreement has been 
received to initiate an appeal from that determination, and 
the hepatitis issue is therefore not in appellate status.  

In August 2000, the veteran requested a Board hearing in 
Washington, D.C.  In July 2001 the veteran was notified that 
he had been scheduled for a Board hearing in Washington, D.C. 
in September 2001.  The record reflects that the veteran 
failed to appear for his scheduled hearing. 


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for lung 
disability in September 1998 and in July 1999 alleged that 
his lung disability was the result of cigarette use during 
service.  

2.  Emphysema was not manifested during the veteran's 
military service or for many years thereafter, nor is 
emphysema otherwise shown to be related to the veteran's 
active military service. 

3.  By rating decision in April 1997, a claim by the veteran 
of entitlement to service connection for skin disability was 
denied; a notice of disagreement was not received to initiate 
an appeal from that determination. 

4.  Evidence received since the April 1997 rating decision is 
duplicative of evidence already considered, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for skin disability.  



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for lung disability as due to tobacco use secondary to 
nicotine dependence acquired during service is precluded by 
law.  38 U.S.C.A. § 1103 (West 1991 & Supp. 2001).

2.  Emphysema was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000).  

3.  The April 1997 rating decision which denied entitlement 
to service connection for skin disability is final.  38 
U.S.C.A. § 7105(c) (West 1991). 

4.  Evidence received since the April 1997 rating decision as 
to the issue of entitlement to service connection for skin 
disability is not new and material, and the claim for that 
benefit has not been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issues decided herein.  The record includes all service 
medical records as well as VA examination reports, outpatient 
treatment records and private treatment records.  The Board 
notes that in a March 2001 letter, the RO notified the 
veteran of the enactment of the VCAA, what evidence was 
necessary to establish entitlement to service connection, 
what evidence was needed from the veteran, and where to send 
such information.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  The Board therefore finds that the record as 
it stands is adequate to allow for equitable review of the 
veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  The Board therefore finds that the notice 
requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  Consequently, these issues need not be referred to 
the veteran or the veteran's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
veteran.  See generally Sutton v. Brown, 
9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

I.  Service Connection for Emphysema.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 
38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

At this point the Board notes that with regard to the lung 
disability claim, the veteran first submitted a claim for 
service connection for a lung condition in September 1998.  
In July 1999, the veteran first alleged that his lung 
condition was caused by smoking cigarettes in service.  
However, on July 22, 1998, the President signed into law 
legislation which added a new section to Title 38 of the 
United States Code, 38 U.S.C.A. § 1103, which prohibits 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products during a veteran's service.  That statute 
applies only to claims filed after June 9, 1998, and does not 
affect claims filed on or before that date.  As noted above, 
the veteran filed his initial claim for a lung condition in 
September 1998 and first alleged that his lung condition was 
caused by smoking cigarettes in service in July 1999.  
Therefore, the Board finds that the veteran's claim for 
service connection for lung disability as due to tobacco use 
secondary to nicotine dependence acquired during service is 
barred by 38 U.S.C.A. § 1103.

The veteran also seeks service connection for emphysema on a 
direct basis.  While the veteran did report shortness of 
breath in the history portion of his December 1971 separation 
examination report, his lungs were clinically evaluated as 
normal at that time.  A chest x-ray was also reported to be 
negative.  Other service medical records do not document and 
lung complaints or clinical findings of any lung disorder.  

The post-service evidence of record does not show any 
treatment for respiratory disability until 1998, more than 
twenty-five years after the veteran's discharge from service.  
A December 1998 chest x-ray noted findings suggestive of 
chronic obstructive pulmonary disease.  Upon VA examination 
dated in December 1998, the veteran complained of difficulty 
breathing when waking up in the morning, a stuffy nose in the 
morning, coughing up large amounts of phlegm in the morning, 
and coughing and vomiting episodes later in the day.  
Physical examination revealed the lungs were clear to 
auscultation and there was no use of accessory respiratory 
muscles.  There was no cyanosis of the lips and no spooning 
or cyanosis of the distal fingers.  A diagnosis of emphysema 
by history was noted.  Pulmonary function testing in January 
1999 revealed minimal airflow obstruction and no post 
bronchodilator change.  

After reviewing the record, the Board must conclude that the 
clear preponderance of the evidence is against a finding that 
any current lung disorder is related to the veteran's 
military service.  No respiratory disorder was manifested 
during service or for many years thereafter.  No respiratory 
disorder was found to be present on clinical examination at 
separation, and there is no persuasive evidence of a 
continuity of symptomatology after service to suggest that 
the veteran's complaint of shortness of breath on separation 
examination was the first manifestation of any current lung 
disorder.  Moreover, even though trained medical personnel at 
the time of the separation examination presumably reviewed 
the veteran's complaints as part of the examination, it was 
the finding of the medical examiner based on clinical 
examination and radiological study that the veteran's lungs 
were clinically normal at that time.  In sum, there is no 
basis for finding that any current chronic lung disorder is 
related to the veteran's military service.  

II.  Service Connection for Skin Disability.

The veteran's claim of entitlement to service connection for 
an acquired skin disorder, claimed as secondary to herbicide 
exposure, was originally denied in an April 1997 rating 
decision on the basis that medical evidence did not 
demonstrate that the veteran's dermatitis with chronic 
perifolliculitis was related to military service or 
associated with herbicide exposure.  The veteran was informed 
of this decision in a letter dated in April 1997.  He did not 
file a notice of disagreement as to that determination.  The 
April 1997 rating decision therefore became final based upon 
the evidence then of record.  See 38 U.S.C.A. § 7105(c).  
However, a claim will be reopened if new and material 
evidence is received since the last decision denying the 
claim on any basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were amended effective August 29, 2001.  See 66 Fed. Reg. 
45620-45623 (August 29, 2001).  However, the revised version 
of 38 C.F.R. § 3.156(a) is applicable only to claims filed on 
or after August 29, 2001.  As the veteran in this action 
filed his claim prior to that date, the amended version of 
38 C.F.R. § 3.156(a) is not for application in this instance.  

Evidence received since the April 1997 rating decision 
includes lay statements and copies of VA treatment records 
dated from 1996 to 2000, including a VA mental examination.  
The lay statements are new in that they were not previously 
of record.  These statements refer to sores and lesions for 
which the veteran received treatment in 1996 as well as 
assistance from the veteran's outreach center in applying 
ointment to the affected areas.  The affidavits also note 
that the veteran reported having the skin lesions and sores 
since his service in Vietnam.  Unfortunately, this evidence 
is essentially duplicative of that already considered by the 
RO in the April 1997 rating decision.  Thus, this evidence is 
not new and material.

The VA treatment records dated from 1996 to 2000 demonstrate 
complaints of sores on the back and a rash in the groin area 
in 1996.  Relevant impressions of tinea versicolor, 
questionable chronic staph and strep skin infections, and 
questionable folliculitis, right lower naris were noted.  
Treatment records dated in 1997 and 1998 reflect assessments 
of chronic perifolliculitis, acne, and skin infections of 
questionable cause.  Upon VA mental examination dated in May 
1999, the veteran complained of rashes and sores, which he 
claimed were related to Agent Orange exposure.  A June 2000 
VA physical examination record indicates no rashes or skin 
diseases and no skin lesions of question or concern.  This 
medical evidence is new in that it was not previously of 
record.  However, the evidence does not bear directly and 
substantially upon the specific matter under consideration; 
the incurrence of a skin disability as a result of military 
service, including herbicide exposure.  Although the evidence 
demonstrates treatment for skin lesions and rashes, there is 
no medical opinion or indication that the veteran's skin 
disabilities are related to military service or exposure to 
herbicides.  The treatment records dated in 1998 noted skin 
infections of questionable cause, but do not suggest a causal 
connection to herbicide exposure or any other incident of 
military service.  Because the newly submitted evidence does 
not demonstrate a causal connection between the veteran's 
skin disability and military service, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the evidence is not 
new and material.  



ORDER

Service connection for emphysema is not warranted.  New and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for skin 
disability.  The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 



